PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $13,702.00 on unpaid invoices for supplies furnished to the West Virginia Penitentiary. Respondent admits the validity of the claim, but also states that there were no funds remaining in the respondent’s appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are also of the opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.